IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1513
                                 Filed May 20, 2015

IN THE MATTER OF S.L.S.,
Alleged to be Seriously
Mentally Impaired,

S.L.S.,
       Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Marsha Bergan,

Judge.



      S.L.S. appeals the district court’s ruling finding her seriously mentally

impaired. AFFIRMED.



      Robert E. Peterson, Carroll, for appellant.

      Thomas J. Miller, Attorney General, Gretchen Witte Kraemer, Assistant

Attorney General, Janet M. Lyness, County Attorney, and Anne Lahey, Assistant

County Attorney, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2



MCDONALD, J.

       S.L.S. appeals from a civil commitment order issued pursuant to Iowa

Code chapter 229 (2013). She contends the State failed to prove by clear and

convincing evidence the grounds for commitment. We affirm the judgment of the

district court.

                                           I.

       Chapter 229 authorizes involuntary civil commitment for a person who is

“seriously mentally impaired.”      A person is “seriously mentally impaired” or

possesses a “serious mental impairment” when the person

       lacks sufficient judgment to make responsible decisions with
       respect to the person’s hospitalization or treatment, and who
       because of that illness means any of the following criteria:
               a.      Is likely to physically injury the person’s self or others
       if allowed to remain at liberty without treatment.
               b.      Is likely to inflict serious emotional injury on members
       of the person’s family or others who lack reasonable opportunity to
       avoid contact with the person with mental illness if the person with
       mental illness is allowed to remain at liberty without treatment.
               c.      Is unable to satisfy the person’s needs for
       nourishment, clothing, essential medical care, or shelter so that it is
       likely that the person will suffer physical debilitation, or death.

Iowa Code § 229.1(17).

       This definition has three elements: (1) the person must be afflicted with a

mental illness; (2) the person lacks sufficient judgment to make responsible

decisions with respect to the person’s hospitalization or treatment; and (3) the

person is likely, if allowed to remain at liberty, to inflict physical injury on the

“person’s self or others,” to inflict emotional injury on the statutorily-designated

class of persons, or to suffer physical debilitation or death due to the inability of

the person to satisfy the person’s needs. See Iowa Code § 229.1(17); In re
                                        3



Foster, 426 N.W.2d 374, 377 (Iowa 1988).         The third element is commonly

referred to as the endangerment element. See In re J.P., 574 N.W.2d 340, 344

(Iowa 1998). Although the civil commitment statute does not explicitly require

such proof, our courts have required dangerousness to be established by a

recent overt act, attempt, or threat. See Matter of Mohr, 383 N.W.2d 539, 542

(Iowa 1986). Ultimately, however, the endangerment element is “grounded on

future rather than past danger.” Id.

                                        II.

      “An involuntary commitment proceeding is a special action triable to the

court as an ordinary action at law.” J.P., 574 N.W.2d at 342. “There shall be a

presumption in favor of the respondent, and the burden of evidence in support of

the contentions made in the application shall be upon the applicant.” Iowa Code

§ 229.12(3)(a). The applicant must prove the elements supporting commitment

by clear and convincing evidence. See Iowa Code § 229.12(3)(c). “Clear and

convincing evidence is more than a preponderance of the evidence but less than

evidence beyond a reasonable doubt.” J.P., 574 N.W.2d at 342. “It means that

there must be no serious or substantial doubt about the correctness of a

particular conclusion drawn from the evidence.” Id.

      We review challenges to the sufficiency of the evidence for errors at law.

See Iowa R. App. P. 6.907; J.P., 574 N.W.2d at 342.          “[T]he district court’s

findings of fact are binding on us if supported by substantial evidence.” J.P., 574

N.W.2d at 342.     Evidence is substantial if a reasonable trier of fact could

conclude the findings were established by clear and convincing evidence. Id.
                                          4



        We conclude there is substantial evidence supporting the district court’s

findings that S.L.S. is afflicted with a serious mental impairment that renders her

unable to make responsible decisions with respect to hospitalization and

treatment.   Dr. Bennett Poss testified during the commitment hearing.             He

testified S.L.S. was admitted to the University of Iowa Hospital’s in-patient

psychiatric unit from July 19th to August 20th and then transferred to the partial

hospitalization program. Dr. Poss was S.L.S.’s treating physician. He met with

S.L.S. and reviewed her medical files. Dr. Poss testified S.L.S. has otherwise

specified psychotic disorder, delusional disorder, or schizophrenia. Each is a

defined mental illness in the Diagnostic and Statistical Manual of Mental

Disorders (DSM-V).      Dr. Poss concluded S.L.S.’s serious mental impairment

makes her unable to make responsible decisions with respect to hospitalization

and treatment.

        We also conclude there is substantial evidence to support the district

court’s findings that it is likely S.L.S., if she is allowed to remain at liberty, will

cause harm to herself or others. The term “likely” means “probable or reasonably

to be expected.”      Foster, 426 N.W.2d at 377.          S.L.S. believes she is a

nonconsensual participant in a governmental and medical industry conspiracy to

conduct research on the brain, optogenetics, and nerve stimulation.               She

believes microchips have been implanted into her vagina, breasts, anus, and

ears.   S.L.S. also believes the government is sending images into her mind,

assaulting her with sound waves, and reading her thoughts. She believes the

implanted microchips can be activated by others through the use of cell phones
                                        5



and other electronic devices.      S.L.S. testified she suffers from “electronic

stimulation to [her] private areas.” She testified this causes her physical and

psychic pain, likening it to “electronic rape.” Over the last several years, S.L.S.

has travelled the country seeking a safe place where the microchips could no

longer be activated remotely.      During the course of her travels, she was

involuntarily hospitalized on at least two other occasions, in New Jersey and

Texas.

        Recent acts demonstrate S.L.S. is a risk to herself.      See Iowa Code

§ 229.1(17); Mohr, 383 N.W.2d at 542. S.L.S. has been traveling the country by

vehicle without any apparent ready access to food, clothing, essential medical

care, or shelter. See Iowa Code § 229.1(17). In the written application in support

of an order for involuntary hospitalization, Dr. Segraves explained that S.L.S.’s

delusions were “responsible for her not eating for an extended period of time”

prior to hospitalization in this case. She has fasted for a period of twenty-nine

days.     Dr. Poss opined that S.L.S. has been tormented by her persecutory

delusions and his been driven to suicidal thoughts requiring treatment. S.L.S.

admitted she had contemplated suicide as recent as March 2013. See Mohr, 383

N.W.2d at 542 (finding attack of father years before sufficient overt act for

involuntary commitment given mental state).

        Recent acts also demonstrate S.L.S. poses a risk of physical injury to

others.    See Iowa Code § 229.1(17); Mohr, 383 N.W.2d at 542.              S.L.S.

possesses firearms, which she keeps in her vehicle. She threatened she would

use the firearms to defend herself against those who were trying to control her
                                          6



microchips. While S.L.S. testified she would not harm anyone unless she was

sure that the person meant to harm her, the very nature of her delusions make

this a meaningless guarantee. For example, S.L.S. testified that certain people

presented themselves to her in a “manner that would lead me to believe that they

had access to this technology [control of the microchips].” Innocent bystanders

are at risk of being shot by S.L.S. due to her delusions people can and do try to

control her microchips with electronic devices. See In re B.B., 826 N.W.2d 425,

433 (Iowa 2013) (affirming commitment order where person was diagnosed with

psychotic disorder and threatened harm toward others if he perceived they were

“trying to do something to him”). Further, S.L.S. would not provide information to

the treatment team regarding the location of her car to allow access to the

weapons.     The failure to provide access to the firearms is a recent act

demonstrating a potential risk of harm. See In re D.A.S., No. 13-0168, 2014 WL

1714379, at *2 (Iowa Ct. App. Apr. 30, 2014) (affirming where person made

threat to others and failed to cooperate with authorities).

                                         III.

       For the foregoing reasons, the judgment of the district court is affirmed.

       AFFIRMED.